Citation Nr: 1738480	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  05-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hepatitis C (HCV).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) from September 2004 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran was afforded a personal hearing before the undersigned.  

In February 2012, the Board issued a decision that denied the claim of entitlement to service connection for hepatitis C, granted service connection for a psychiatric disorder, and remanded the claims of service connection for diabetes mellitus, meningioma, and hearing loss.

In June 2013, the Board again remanded the claims of service connection for diabetes mellitus, meningioma and hearing loss for further development.  

In September 2013, the Veteran requested that the February 2012 Board decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing conducted.  Accordingly, the portion of the February 2012 Board decision that denied service connection for hepatitis C was vacated in a June 2014 Board Order to Vacate.  The remainder of the February 2012 Board decision remained undisturbed.  

In June 2015, the Veteran was afforded another videoconference Board hearing before the undersigned.  

In addition, the Board notes that in August 2015, the Veteran filed a notice of disagreement with the denial of service connection for headaches in a rating decision dated earlier that same month.  A May 2017 RO Informal Conference Report notes that the Veteran's representative stated the Veteran wished to withdraw his appeal with respect to headaches, and the RO requested a written submission for the withdrawal.  A May 2017 submission dated the same day and signed by the Veteran states, "I wish to withdraw my pending appeal for headaches."  In a letter dated later that same month, the RO acknowledged the Veteran's withdrawal of the appeal with respect to headaches.  Although a July 2017 RO Report of General Information reflects that the Veteran stated he never requested that the appeal with respect to headaches be withdrawn, the May 2017 written statement is clear and unambiguous, was submitted prior to date the case was transferred to the Board in June 2017, and complies with the criteria for withdrawing an appeal.  See 38 C.F.R. § 20.204.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has indicated that the filing of a claim is a voluntary act, and that veterans are as free to withdraw claims as they are to file them.  The Court further held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  Hanson v. Brown, 9 Vet. App. 29 (1996).  As such, the Board does not have jurisdiction over the issue with respect to service connection for headaches.  

As noted in the September 2015 Board decision, the issue of entitlement to service connection for tinnitus, raised by the record at the June 2015 Board hearing, has not been adjudicated by the RO and thus, it was referred for appropriate action.  However, it does not appear that any further action with respect to that issue has since been undertaken.  As such, it is again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  

The September 2015 Board decision further reflects that service connection was denied for diabetes mellitus and meningioma.  The issues of service connection for hepatitis C and hearing loss were remanded for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for hearing loss and hepatitis C.  The Board finds that further development is warranted.  

With respect to service connection for hearing loss, the issue was remanded for VA examination to obtain an opinion as to whether the Veteran's current hearing loss clearly and unmistakably preexisted his service, and if so, whether there is clear and unmistakable evidence that this disability did not undergo an increase beyond the natural progress of the disorder during service.  

The May 2016 VA opinion provided states that significant hearing loss is clearly shown prior to service entrance and that it was "less likely than not" aggravated by noise exposure during service.  Similar to the last reason the claim was remanded, as the opinion provided was in terms of a standard other than that requested, it is not completely adequate for a determination.  Thus, the issue must be again remanded to obtain an opinion in the specific terms of whether hearing loss clearly and unmistakably preexisted service, and if so, whether it clearly and unmistakably did not undergo an increase beyond the natural progress.  

With respect to hepatitis C, and although service treatment records are negative for findings consistent with hepatitis C, on his September 2005 substantive appeal, the Veteran stated that he tested positive for hepatitis C while on active duty, and as reflected in the February 2012 Board decision, he noted that the vaccinations were administered by air inoculation mode during service.

The Board notes that the February 2012 Board decision granting the appeal with respect to service connection for a psychiatric disorder due to stress associated with service, including while serving on board the USS Midway, notes that a February 2011 VA examination report notes substance abuse started in service and worsened during and after service.  It was noted that VA issued a training letter, dated April 17, 2001, setting forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  In addition, according to the letter, the medical recognized risk factors are: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  

Post-service VA and private medical records and examination reports, dated from 1986 to 2011, indicate that, when privately hospitalized for surgical treatment of an ankle fracture in September 1986, hepatitis C was not noted, although that diagnosis was not generally not made during that time period.  While hospitalized by VA for treatment of alcohol abuse in February 2004, however, the Veteran was noted to be hepatitis C positive. 

The Board notes that there appears to be an internal consistency in the December 2015 VA opinion that was obtained following the last remand.  More specifically, and although the most likely etiology of the Veteran's hepatitis C was noted to be IV drug use based on the Veteran's self-reported intravenous (IV) cocaine and heroin use during service on board ship in late 1972, the opinion also notes that VA inpatient records in 1995 reflect alcohol and marijuana use, not IV drug abuse, and that inpatient records associated with alcohol detoxification in 2004 reflect that he denied use of other drugs.  

The examiner further stated that the use of alcohol and marijuana alone do not cause a viral infection of hepatitis C, noting that an opinion as to whether "claimed" IV drug use was a means of self-medication for depression would be speculative because "the subjective evidence is not supported by the objective evidence."  The VA examiner further stated that it was speculative as to "what happened in Mexico resulting in a court martial for willful misconduct in relation to substance use," again noting that the subjective evidence was not supported by the objective evidence.  In view of the lack of clarity in the opinion, it is not completely adequate for a determination.  As such, a new VA examination is warranted.  

The Board notes that a December 1974 entry in the service personnel records (SPRs) reflects a Special Court Martial in January 1974, and an April 4, 1974 record reflects that he was discharged due to unfitness.  However, a DD FORM 215 dated April 23, 1974, reflects his discharge was under honorable conditions.  As the records associated with the Special Court-Martial are not associated with the file and there is no formal finding of unavailability of the records related to the aforementioned Special Court-Martial, on remand, the records should be obtained, as they may have a bearing on the issue on appeal, particularly in view of the December 2015 VA examiner's reference to such.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Request from all appropriate source(s) a complete copy of the Veteran's SPRs, including in association with a Special Court-Martial.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).  

2.  Obtain complete VA treatment records since August 2016.  

3.  After completion of the above, schedule the Veteran for a VA hepatitis C examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C had its onset during service or is otherwise related to service, to include in-service inoculations and drug use.  

The examiner should also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his hepatitis C is caused or aggravated by his service-connected psychiatric disorder via self-medicating with drugs and/or alcohol.  Specifically, the examiner is asked to determine whether the Veteran used substances to self-medicate to treat his service-connected psychiatric disorder and whether his hepatitis C was caused by his substance abuse.  

The term "aggravated" refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all opinions offered should be provided.  

4.  The Veteran's claims file should also be returned to the May 2016 VA examiner for an addendum.  If this audiologist is no longer available, his file should be forwarded to a similarly qualified audiologist.  The entire claims file must be reviewed by the examiner.  

The reviewing audiologist is asked to review all of the evidence of record, and offer an opinion as to whether the Veteran's current hearing loss clearly and unmistakably preexisted his military service (i.e., was it undebatably so?), and if so, whether there is clear and unmistakable evidence that this disability did not undergo a permanent increase beyond the natural progress of the disorder during military service (i.e., was it undebatably so?)

If such is not the case, the reviewing audiologist must presume that the Veteran was in sound condition with respect to hearing loss when he entered service and provide an opinion as to whether any current hearing loss had its onset during, or is otherwise related to, his military service.

A rationale for all opinions offered should be provided.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

